Citation Nr: 9935376	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Veteran represented by:	Veterans of  Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel

INTRODUCTION

The veteran had active service from August 1968 to February 
1972 and from October 1983 to November 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota that denied service connection 
for MS.  In 1997 the veteran's claims file was transferred to 
the RO located in Reno, Nevada.


FINDING OF FACT

There is no competent medical evidence in the record 
demonstrating that the veteran has been diagnosed with MS.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for MS.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
MS.  In the interest of clarity, the Board will briefly 
describe the factual background of the case, review the 
applicable law and regulations, and then proceed to analyze 
the claim and render a decision.


Factual Background

The veteran reported no pertinent abnormalities in connection 
with his 1968 service entry physical examination for 
neurological diseases.  The examiner indicated the veteran's 
neurologic condition was normal in the accompanying clinical 
evaluation.  Service medical records include an October 1972 
medical records review which was pertinently negative.  The 
veteran presented for a service medical examination in 1989 
upon retirement from military service.  He reported no 
neurologic abnormalities, and the accompanying clinical 
evaluation reflects a normal neurologic profile.

The veteran underwent an electromyograph (EMG) on September 
10, 1996, having complained of numbness down the right side 
of his body for three weeks.  B.I., M.D., the examining 
physician provided the following impression" "Normal EMG".

On September 12, 1996 the veteran was examined by Dr. B.I. 
for a neurologic review of reported right-sided numbness.  
Dr. B.I. recommended an MRI scan of the brain and brain stem.  
In a follow-up letter dated September 13, 1996, Dr. B.I. 
stated that an MRI scan of the veteran's brain demonstrated 
subtle areas of leukomalacia within the right side of the 
brain stem in the mid pons.  Dr. B.I. further stated this 
condition was likely the cause of the veteran's symptoms of 
numbness to the right side of his body.

In connection with these reported complaints, the veteran 
also presented for a visual evoked response (VER) test on 
September 23 1996.  F.Z., M.D. concluded, "All of the values 
are at the upper end of the normal range, they are most 
likely within normal limits for our laboratory."

An MRI of the veteran's brain was completed on October 9, 
1996 by B.K., M.D.  Dr. B.K.'s findings were interpreted by 
Dr. B.I. in a Neurological progress note dated October 11, 
1996.  Dr. B.I. stated that the veteran reported increased 
symptoms of numbness and tingling in the arm involving his 
leg, neck and face on the right side and also his left leg.  
Dr. B.I. continued to state that the follow-up MRI indicated 
increased likelihood of demyelinating disease, "such as 
MS."

In November 1996, K.P., M.D. of the Minneapolis Clinic of 
Neurology provided an opinion to Dr. B.I. regarding the 
veteran's reported symptoms of numbness of his right arm, 
hand, shoulder, leg and thorax and left leg and hand.  Dr. 
K.P. stated, "...we have a gentleman who has had one episode 
of probable demyelinating disease...he could go on to develop 
further episodes and further symptoms which would then make 
this a diagnosis consistent with multiple sclerosis, but at 
this point he has just one episode, it is hard to 
definitively call it multiple sclerosis."

In a letter dated in December 1996 from Dr. B.I. to Dr. K.P., 
Dr. B.I. stated that a follow-up MRI was unchanged compared 
with previous MRI examinations of the veteran.  

In May 1997 Dr. B.I. stated the veteran had suffered the 
neurological residual of a demyelinating lesion, quite likely 
the onset of symptoms of multiple sclerosis.  "In the 
absence of further deterioration...the diagnosis of MS cannot 
be made with certainty", according to Dr. B.I.  However, Dr. 
B.I. further stated, "...it is indeed my opinion to a 
reasonable degree of medical certainty that MS is indeed your 
clinical diagnosis."

In September 1998 the veteran presented for a VA neurological 
examination.  The examiner noted that the veteran reported he 
first experienced symptoms in August 1996 when he awoke with 
altered sensation in the right arm and hand.  The veteran 
reported to the examiner that similar symptoms developed 
within days in his right torso, right leg and within a few 
months on the left side of his body.  The examiner diagnosed 
the veteran with a single episode of demyelination, probably 
representing MS, but also stating that MS by definition is 
associated with "multiple lesions in time and space".  The 
examiner further stated, "Since he has only one lesion, he 
does not qualify precisely for a diagnosis of multiple 
sclerosis...he does not fit the diagnostic criteria for 
multiple sclerosis." 

Applicable Law and Regulations

Service connection

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Chelte v.Brown, 10 
Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Service connection may be granted for an organic disease of 
the nervous system if such is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service.  However, service connection may be 
granted for MS if MS began during service or became manifest 
to a compensable degree within seven years thereafter.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).   A diagnosis of MS within the 7-year 
presumptive period is not necessarily required, however, if 
the evidence establishes that MS was incurred in service.  
38 C.F.R. § 303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992). 

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  In order for 
a claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury and the current disability (medical evidence).  Caluza 
v.Brown, 7 Vet. App. 498 (1995).

Failure to demonstrate that a disability is currently 
manifested constitutes a failure to present a plausible or 
well-grounded claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether a claim is in 
fact well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves either medical 
causation or a medical diagnosis, competent medical evidence 
is required; where the determinative issue does not require 
medical expertise, lay testimony may suffice.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  A veteran's statement that he 
is suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented.  Robinette v. Brown,
 8 Vet. App. 69 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  All three prongs of the Caluza test must be 
satisfied.

The evidence in this case is not in substantial dispute, with 
exception of the matter of the diagnosis (and indeed the 
existence) of a current disability.  In essence, the veteran 
had one episode of demyelination, in August and September 
1996.  Treating physicians suspected possible MS, but a 
diagnosis of MS was never confirmed because additional 
episodes did not occur.

Dr. K.P. in 1996 stated that although the veteran may have 
experienced the initial symptoms of MS, a definitive 
diagnosis of MS could not be made.  Dr. B.I. stated in 1997 
that although the veteran experienced the onset of symptoms 
of MS, a certain diagnosis of MS could not be made.  In 1998, 
the VA examiner, although noting one MS-type episode 
experienced by the veteran in 1996, stated that the veteran 
did not qualify for a diagnosis of MS.  

There appear to have been no additional episodes since the 
one in the late summer of 1996, which as noted above is the 
reason why MS has not been diagnosed.

Thus, in this case there is not only no diagnosis of MS but 
no indication of a current disability.  In order for service 
connection to be granted, there must be a current disability.  
See Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Because the 
veteran has not submitted competent evidence of a current 
disability, the Board concludes that the veteran's claim of 
service connection for MS is not well grounded and must be 
denied.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed.Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The veteran has in essence indicated that he has MS which is 
related to service.  However, where the determinative issue 
involves either medical causation or medical diagnosis, 
competent medical evidence is required; where the 
determinative issue does not require medical expertise, lay 
testimony may suffice.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  A veteran's statement that he is suffering from a 
current disability is not by itself sufficient to make a 
claim well grounded since a lay person is not competent to 
offer evidence requiring medical knowledge.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993).  Therefore, the veteran's contention that 
he currently has MS is not sufficient to make his claim well 
grounded.

In summary, the Board finds that there is no competent 
medical evidence of record to show the veteran is suffering 
from a current disability, i.e., MS.  Therefore, the first 
prong of the Caluza test is not met, and the claim is 
accordingly not well grounded.  The benefit sought on appeal 
is denied.  

Additional Matters

The veteran has not claimed entitlement to service connection 
for a neurological disability other than MS.  The Board notes 
in passing that the 1-year presumptive time period for other 
organic diseases of the nervous system is not applicable to 
the veteran's claim because the record does not contain 
evidence that the veteran experienced an organic disease of 
his nervous system that was manifested within one year from 
his separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.307, 3.309.

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this case, the 
Board is not on notice of any known and existing evidence 
which would render the veteran's claim plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well 
grounded, in essence medical evidence of current MS.



ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for MS 
is denied.




		
	Barry F. Bohan
Member, Board of Veterans' Appeals



 

